891 F.2d 297
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Edward P. WOLFRAM, Jr., and Zula J. Wolfram, Petitioners-Appellants,v.COMMISSIONER INTERNAL REVENUE SERVICE, Respondent-Appellee.
No. 88-7224.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 7, 1989.Decided Dec. 6, 1989.

Before ALARCON, O'SCANNLAIN, and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Zula J. Wolfram (Zula) appeals from the judgment of the Tax Court ruling that she did not qualify for relief as an "innocent spouse" under 26 U.S.C. § 6013(e) for liability for tax deficiencies on a joint return and a partnership return for the tax year 1980.   We have jurisdiction under 26 U.S.C. § 7482 and we affirm for the reasons stated by the Tax Court in its opinion.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument pursuant to Fed.R.App.P. 34(a), Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3